                   Case 19-80184          Doc 44 Filed 09/19/19 Entered 09/19/19 15:37:45                                         Desc Main
                                               United States Bankruptcy
                                                    Document     Page 1 ofCourt
                                                                            1
                                                 Northern District Of Illinois
                                                      Western Division
                                                                                                                                                     Page 1

In RE:             PAUL KNIGGE                                                                      Case Number                                      9/18/2019
                   3255 5, 4TH ST.
                                                                                                    19-80184 TML
                   DEKALB IL 60115
                                                                                                    SS #: xxx-xx-6379 xxx-xx-

                   TRUSTEE'S NOTICE OF CLAIMS FILED

                   NOTICE IS HEREBY GIVEN of claims filed and not filed by the creditors listed below. The above referenced
                   case has just passed the 90 day bar date (deadline for filing claims) provided by Rule 3002(c). 'NOT FILED"
                   is shown in claim classification column if the creditor has not filed a claim. Pursuant to Rule 3004
                   the debtor may file claims on behalf of the creditors below who have not yet filed claims.
                   Please note that Bankruptcy Code Section 502(b)(9) and Bankruptcy Rule 3002(c)(1), may allow additional
                    time for a governmental unit to file a proof of claim.

        Creditor                                Address                             Date Filed   Amount Filed    Amt To Pay      nt Rate   Class    % to be Paid


000-0   SULAIMAN LAW GROUP, LTD.                ATTORNEY JOSEPH S DAVIDSON #6                            000              0.00     0.00    Not Filed
           2500 S. HIGHLAND AVE STE 200              LOMBARD,IL 60148-7103                              Paid Direct (4,000 00)

001-0   OCWEN LOAN SERVICING LLC                ATTN: CASHIERING DEPARTMENT         02/18/2019      32,446.64      32,446.64       625     Secured       100.00
           1661 WORTHINGTON RD STE 100                WEST PALM BEACH,FL 33409-

001-1   OCWEN LOAN SERVICING LLC                ATTN: CASHIERING DEPARTMENT         02/18/2019           0.00            0.00      0.00    Unsecured     100.00
           1661 WORTHINGTON RD STE 100                WEST PALM BEACH,FL 33409-

002-0   SELECT PORTFOLIO SERVICING INC          REMITTANCE PROCESSING               04109/2019      11,848.26       11,848.26      6.13    Secured       100.00
            P0 BOX 65450                             SALT LAKE CITY,UT 84165-0450

005-0   DEPARTMENT OF EDUCATION/MOHELA          P0 BOX 105347                       02/01/2019      43,921.69            0.00      0.00    Direct
                                                     ATLANTA. GA 30348-5347

010-0   RRCA ACCOUNTS MANAGEMENT INC            201 EAST THIRD STREET               02/07/2019         129.00          129.00      0.00    Unsecured     100.00
                                                      STERLING,IL 61081-3611




        This notice is provided solely to inform Debtor(s) and Counsel of the filing status of claims at the bar date.
        IT IS THE REPONSIBILITY OF DEBTOR(S) and COUNSEL TO TAKE APPROPRIATE LEGAL ACTION.

        A true and correct copy of this Trustee's Notice of Claims Filed and Not Filed shall
        be retained in the Trustee's file in this case.

                                          /s/ Lydia S. Meyer

                                          Standing Bankruptcy Trustee

         This is to certify that a copy of this notice has been mailed to the debtor and a copy was served on the Debtor(s)'
         attorney via electronic notiflcpionwjj,ch occqs automatically upon the filing rf :id Notice.

         Dated at Rockford, IL on                                                       By
